     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 1 of 33




1    REID RUBINSTEIN & BOGATZ
     I. SCOTT BOGATZ, ESQ.
2    Nevada Bar No. 3367
     KERRY E. KLEIMAN, ESQ.
3    Nevada Bar No. 14071
     300 South 4th Street, Suite 830
4    Las Vegas, Nevada 89101
     Telephone: (702) 776-7000
5    Facsimile: (702) 776-7900
     sbogatz@rrblf.com
6    kkleiman@rrblf.com

7    BLANK ROME LLP
     LEIGH ANN BUZIAK, ESQ. (Pro Hac Vice)
8    CHARLES S. MARION, ESQ. (Pro Hac Vice forthcoming)
     JEREMY N. KOLMAN, ESQ. (Pro Hac Vice)
9
     MICHAEL A. STOOLMAN, ESQ. (Pro Hac Vice)
10   One Logan Square
     130 North 18th Street
11   Philadelphia, PA 19103
     Telephone: 215.569.5500
12   Facsimile: 215.569.5555
     lbuziak@BlankRome.com
13
     cmarion@BlankRome.com
14   jkolman@BlankRome.com
     mstoolman@BlankRome.com
15
     Attorneys for Defendant
16   AC Ocean Walk, LLC, William Callahan, and
     Kelly Ashman Burke
17

18
                              UNITED STATES DISTRICT COURT
19
                                    DISTRICT OF NEVADA
20

21   MARINA DISTRICT DEVELOPMENT                     Case No. 2:20-cv-01592-GMN-BNW
     COMPANY, LLC d/b/a BORGATA
22   HOTEL CASINO & SPA,
                                                     DEFENDANTS’ OPPOSITION TO
23   Plaintiff,                                      PLAINTIFF’S EMERGECNY MOTION
                                                     FOR SANCTIONS [ECF NOS. 48 & 49]
24   v.

25   AC OCEAN WALK, LLC d/b/a OCEAN
     CASINO RESORT; WILLIAM
26   CALLAHAN; KELLY ASHMAN BURKE,

27   Defendants.

28


                                                 1
      Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 2 of 33




1            Defendants AC Ocean Walk, LLC d/b/a Ocean Casino Resort (“Ocean”), William Callahan

2    (“Callahan”), and Kelly Ashman Burke (“Burke”) (collectively “Defendants”), by and through

3    their undersigned counsel, hereby opposes Plaintiff’s Emergency Motion for Sanctions (ECF Nos.

4    48 & 49). This motion is made based upon the following memorandum of points and authorities,

5    all other papers and pleadings on file in this matter, and any oral argument allowed by the Court.

6    DATED: September 18, 2020

7
                                                      By: /s/ Kerry E. Kleiman
8                                                     I. Scott Bogatz, Esq.
                                                      Nevada Bar No. 3367
9                                                     Kerry E. Kleiman, Esq.
                                                      Nevada Bar No. 14071
10                                                    REID RUBINSTEIN & BOGATZ
                                                      300 South 4th Street, Suite 830
11                                                    Las Vegas, Nevada 89101

12                                                    Leigh Ann Buziak, Esq. (Pro Hac Vice)
                                                      Charles S. Marion, Esq.
13                                                    (Pro Hac Vice forthcoming)
                                                      Jeremy N. Kolman, Esq. (Pro Hac Vice)
14
                                                      Michael A. Stoolman, Esq.(Pro Hac Vice)
15                                                    BLANK ROME LLP
                                                      One Logan Square
16                                                    130 North 18th Street
                                                      Philadelphia, PA 19103
17
                                                      Attorneys for Defendants
18                                                    AC Ocean Walk, LLC, Burke, and Callahan
19
                        MEMORANDUM OF POINTS AND AUTHORITIES
20
        I.      INTRODUCTION
21
             Plaintiff Marina District Development Company, LLC d/b/a Borgata Hotel Casino & Spa’s
22
     (“Plaintiff” or “Borgata”) “Emergency Motions for Sanctions” (the “Sanctions Motion”) should
23
     be denied. A tactical and desperate attempt to hide significant evidence undermining a key
24
     allegation in its Complaint and accompanying motions seeking emergency and preliminary
25
     injunctive relief, the Sanctions Motion relies upon unfounded and scurrilous accusations against
26
     Defendants’ lead counsel, mischaracterizes the underlying facts, and misstates the applicable law.
27

28


                                                     2
         Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 3 of 33




1            To be clear and unequivocal, Defendants’ counsel, Leigh Ann Buziak (“Ms. Buziak”),

2    acted in accordance with her ethical obligations and with both Nevada and Ninth Circuit law when

3    she communicated with Plaintiff’s employee, Jason Lyons (“Mr. Lyons”) – a fact witness with

4    crucial information about one of the linchpin allegations of Plaintiff’s Complaint (i.e., Defendant

5    William Callahan’s allegedly improper retention of his Borgata-issued cell phone) and the bases

6    for Plaintiff’s request for preliminary injunctive relief. Simply put, Plaintiff has not met and cannot

7    meet its heavy burden in proving its right to the extraordinary relief of quashing of key evidence,

8    disqualifying defense counsel and/or preventing Defendants from taking any discovery even while

9    Plaintiff is permitted to do so:1

10                •   Borgata has not established that Mr. Lyons was a “managing-speaking agent”
                      within the company’s “control group” either for management of the company itself,
11                    for this litigation, or for the limited issues addressed by his Declaration – not that
12                    Ms. Buziak had any reason to believe that he was.

13                •   Before having even her brief and limited communications with Mr. Lyons, Ms.
                      Buziak informed him that she represented Defendants and confirmed that he was
14                    not represented by counsel.
15
                  •   Ms. Buziak did not misstate or misrepresent anything to Mr. Lyons, nor did she
16                    improperly coerce or otherwise pressure him – in their very brief communications
                      – to do anything.
17
                  •   Ms. Buziak’s factual investigation of the information in Mr. Lyons’ – or any fact
18                    witnesses’ possession – is permissible under Nevada Rules of Professional Conduct
19                    4.2 and Federal Rule of Civil Procedure 26. Indeed, the obligations of Federal Rule
                      of Civil Procedure 11 require counsel to conduct such investigations to establish a
20                    good faith basis for the arguments they advance on behalf of their clients.

21           Finally, even if there was the slightest question of whether Ms. Buziak acted properly –

22   and there is not – the extraordinary relief requested by Plaintiff should be denied: There simply

23   is no justification for quashing evidence that directly contradicts Plaintiff’s story about Mr.

24   Callahan’s cell phone, much less disqualification of Defendants’ chosen lead counsel.

25

26

27   1
      Plaintiff asks the Court to strike the Declaration Defendants obtained from Lyons and filed as an exhibit to their
     opposition to Plaintiff’s Motion for Preliminary Injunction (ECF No. 40-2) and disqualify Defendants’ lead counsel.
28   As an alternative to disqualification, Plaintiff requests that the Court deny Defendants’ Emergency Motion for
     Expedited Discovery (ECF Nos. 32, 33, 34 and 35).


                                                             3
      Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 4 of 33




1    Accordingly, Plaintiff’s Emergency Motion for Sanctions must be denied in its entirety, and

2    Plaintiff’s Motion and supporting declarations should be stricken from the record.

3       II.      PROCEDURAL AND FACTUAL BACKGROUND

4             Plaintiff commenced this action on August 27, 2020 with the filing of its Complaint as well

5    as its Motions for a Temporary Restraining Order and Preliminary Injunction. Since then,

6    Defendants have been forced to respond on an urgent, expedited basis – directed to make two

7    witnesses available for deposition in advance of the hearing on the Motion for Preliminary

8    Injunction, while also trying, unsuccessfully, to take key discovery from Plaintiff necessary to

9    oppose that very Motion. For instance, Plaintiff refused to make its own declarants available for

10   depositions, and summarily rejected Defendant’s proposed comprehensive discovery plan. See

11   ECF Nos. 32, 33, 34 and 35. As a result, Defendants were forced to file their own emergency

12   motion for expedited discovery to obtain the evidence Defendants need – and are entitled to – for

13   presenting their defense at the hearing. Id.

14            A central allegation in Plaintiff’s Complaint, and a central basis for its Motion for

15   Preliminary Injunction, involves Mr. Callahan’s Borgata-issued cell phone. More specifically,

16   Plaintiff claims that Mr. Callahan’s retention of that phone, following his resignation, was

17   improper. Plaintiff submitted a Declaration from its President and Chief Operating Officer,

18   Melonie Johnson (“Ms. Johnson”) in support of this argument. However, Defendants contend that

19   Defendant Kelly Ashman Burke (who was still employed by Plaintiff at the time) specifically

20   asked Ms. Johnson about that phone in a meeting attended by several Borgata employees,

21   including Mr. Lyons – and Ms. Johnson responded that Callahan could keep his company-issued

22   phone. Thus, the question of whether Mr. Callahan’s retention of the phone was reasonable and

23   does not support an inference of improper use of confidential information is central to Plaintiff’s

24   justification for emergency injunctive relief.

25            Earlier this week, at 9:07 pm EDT on September 15, 2020 -- the evening Defendants were

26   required to file their Opposition to Plaintiff’s Motion for Preliminary Injunction – Ms. Buziak

27   called Mr. Lyons, but did not initially reach him by phone. Declaration of Leigh Ann Buziak

28   (“Buziak Decl.”) at ¶ 3. She followed up with a short text message a minute later: “Hi Jason –


                                                       4
      Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 5 of 33




1    this is Leigh Ann Buziak. I’m Bill Callahan’s lawyer. Could you give me a quick call? Many

2    thanks.” Id. at ¶ 4. Four minutes after that, at 9:12, Mr. Lyons called Ms. Buziak back. Their

3    initial phone conversation lasted a little over 2 minutes. Id. at ¶ 5. Ms. Buziak explained her role

4    in the case and warned him that because she represented Mr. Callahan and not Mr. Lyons, their

5    conversation was not privileged. Id. at ¶ 6. Further, Ms. Buziak told Mr. Lyons that if his employer

6    asked him questions about their communications, he would have to answer those questions fully

7    and truthfully and that he would have to tell his employer everything he could recall about the

8    conversations they had. Id. at ¶ 7. Ms. Buziak also cautioned him of the consequences he may face

9    from his employer for providing a declaration and that he should consider the impact of the

10   decision on his family and livelihood, and not just helping Mr. Callahan. Id. ¶ 8. Ms. Buziak asked

11   Mr. Lyons if he was represented by counsel, and while asking whether he should be and Ms.

12   Buziak answering it might be smart to do so, Mr. Lyons said he was not. Id. ¶ 10. Mr. Lyons told

13   Ms. Buziak that he would call her back in 20 minutes. Id. at ¶ 11. Ms. Buziak told him he need

14   not call her back in 20 minutes (or even that same night), that she understood it was a big decision,

15   and that he should not rush. Id. ¶ 12.

16          At 9:27 pm EDT, Mr. Lyons called Ms. Buziak back and they discussed what Ms. Johnson

17   said about Mr. Callahan’s phone and whether he could recall personally telling Mr. Callahan what

18   had occurred at the meeting with Ms. Johnson. Id. ¶ 15. Ms. Buziak edited the declaration to

19   conform with Mr. Lyons’ statements and read and re-read the text to him as she did so. Id. at ¶¶

20   16-18. That conversation lasted 7 minutes and 37 seconds. Id. at ¶ 19. At 9:44 pm EDT – ten

21   minutes after their second conversation had ended – Mr. Lyons texted Ms. Buziak’s cell phone:

22   “Not received yet.” Id. at ¶ 20. A minute later, Ms. Buziak emailed the Declaration to him. Id. at

23   ¶ 21. The cover email made clear that the Declaration would be filed with the Court: “Good

24   evening Jason: please see attached and note that the phone numbers will be redacted in public

25   filings and will not be published.” Id. at ¶ 22 (emphasis added). Twelve minutes after that, at

26   9:56 pm EDT, Mr. Lyons texted Ms. Buziak a photograph of the signature page asking

27   “Sufficient?” Id. at ¶ 25. Two minutes later, Mr. Lyons sent Ms. Buziak an email stating “Sent

28   photo to your phone!” Id. at ¶ 26.


                                                      5
         Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 6 of 33




1                 The Declaration was in fact filed with Defendants’ Opposition to Plaintiff’s Motion for

2    Preliminary Injunction. (ECF No. 40-2). As reflected in the Declaration, Mr. Lyons directly
3    contradicts Ms. Johnson’s testimony about letting Mr. Callahan keep his phone. ECF No. 40-2 at
4    ¶ 3. Buziak did not, as Plaintiff alleges, ever tell Mr. Lyons, or threaten, that he would be
5    “subpoenaed” if he did not provide the declaration she requested; indeed, she did not even use the
6    word “subpoena” in their conversation. Buziak Decl. at ¶ 27. Moreover, such conduct would be

7    inconsistent with her own practice, principles, and personal ethics. Id.
8                Plaintiff now alleges in its Emergency Motion that the very simple and straightforward
9    four-paragraph Declaration that Lyons approved, reviewed, signed, and enthusiastically returned
10   “did not accurately reflect his recollection of the events addressed therein.” Plaintiff’s Motion at
11   5. Plaintiff offers a second declaration from Mr. Lyons, this one five pages and fourteen
12   paragraphs long, in which he says he needs to “supplement” – not “correct” or retract or rescind –
13   his prior Declaration “when it is appropriate.”2 ECF No. 49-1 at ¶12. The latest statement from

14   Mr. Lyons is most striking in what it does not say: that he was wrong when he made his original

15   clear, unambiguous and unequivocal statement that Ms. Johnson said Mr. Callahan could retain

16   his company-issued phone. He could have easily retracted his prior statement on this point, but did

17   not do so.

18        III.      LEGAL ARGUMENT

19               As Plaintiff acknowledges, Plaintiff has the burden to establish that an ethical violation

20   occurred and that sanctions are justified. See Rebel Comm’ns., LLC v. Virgin Valley Water Dist.,

21   No. 2:10–cv–00513–LRH–GWF, 2011 WL 677308, at *5 (D. Nev. Feb. 15, 2011) (finding that an

22   attorney’s communications with a witness did not violate Rule 4.2 and denying motion to

23   disqualify). Moreover, “‘particularly strict judicial scrutiny’ should be given to a motion to

24

25   2
       Accusing a lawyer of violating her ethical responsibilities is the appropriate time to tell the complete truth about
     these circumstances, as Ms. Buziak is doing in her Declaration. The fact that Mr. Lyons cannot correct the statement
26   now suggests that the Borgata did not give him the time and care to review his second Declaration as Ms. Buziak did
     with his first. It is unclear why it would not be possible for Mr. Lyons to fully recall the events of one conversation at
27   one meeting particularly when, in his second declaration, he testifies that “my memory was sharper after a night’s
     sleep.” Lyons Decl., ¶ 12. If that were the case, Mr. Lyons should have been able to correct his declaration with no
28   problem and in short order. Waiting for Mr. Lyons’ eventual deposition makes no sense while this event is clearly
     fresh in his mind.


                                                                 6
      Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 7 of 33




1    disqualify opposing counsel because there is a significant possibility of abuse for tactical

2    advantage.” Id. (citation omitted). This Court has further cautioned that, “courts must prevent

3    parties from misusing motions for disqualification as ‘instruments of harassment or delay.’” Id,

4    (citing In-N-Out Burger v. In & Out Tire & Auto, Inc., No. 2:07–cv–01556–LRH–LRL, 2008 WL

5    2937294, at *3 (D. Nev. July 24, 2008) (declining to disqualify counsel)). This Court therefore

6    approaches the issue of whether to disqualify opposing counsel as “a drastic measure which courts

7    should hesitate to impose except when absolutely necessary.” Id.

8           Plaintiff takes issue with Ms. Buziak’s communications with Mr. Lyons on multiple

9    grounds, all of them baseless. First, Ms. Buziak’s contact with Mr. Lyons was proper and not

10   barred by either Nevada Rule of Professional Conduct 4.2 or Federal Rule of Civil Procedure 26.

11   Further, Ms. Buziak was transparent with Mr. Lyons about her role and the use of the Declaration.

12   Finally, she made no misrepresentations or threats to Mr. Lyons. In short, Plaintiff’s Motion for

13   Sanctions represents exactly the sort of abuse for tactical advantage, harassment and delay that so

14   concerned the court in Rebel.

15              A. Ms. Buziak Was Permitted to Communicate With Mr. Lyons.

16          The Nevada Supreme Court has concluded that “the United States Supreme Court's

17   reasoning in Upjohn, while explicitly addressing only the attorney-client privilege, applies with

18   equal force to the no-contact rule,” noting that the purpose of the no-contact rule is “to protect the

19   attorney-client relationship, not to protect an organization from the discovery of adverse facts”

20   Palmer v. Pioneer Inn Assocs., Ltd., 118 Nev. 943, 960, 59 P.3d 1237, 1248 (2002) (citing Upjohn

21   Co. v. United States, 449 U.S. 383, 66 L. Ed. 2d 584, 101 S. Ct. 677 (1981)).

22          Here, the reality is that Plaintiff’s Sanctions Motion is brought because Defendants

23   discovered and have brought to light facts that are not only adverse but devastating to Plaintiff’s

24   claims against Mr. Callahan. That is not a valid basis for the motion, and it should be denied.

25                      1. Plaintiff has failed to establish that Mr. Lyons was a “managing-
                           speaking agent” of the organization who could not be contacted by
26                         opposing counsel under Nevada Rule of Professional Conduct 4.2.

27          Plaintiff’s Sanctions Motion tellingly does not address the central element of its claim that

28   Ms. Buziak was prohibited from contacting Mr. Lyons: To establish a violation of Rule 4.2,


                                                       7
         Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 8 of 33




1    Plaintiff must show not only that Mr. Lyons is an employee, not only his title, but that he is a

2    “managing-speaking agent” for the litigation. Plaintiff has not done so.

3             It is axiomatic that Rule 4.2 does not bar attorneys from communicating with all employees

4    of an entity party. See Palmer v. Pioneer Inn Associates, Ltd., 59 P.3d 1237 (Nev. 2002) (rejecting

5    a “blanket test” and “party-opponent admission test” that would “cover[] all or almost all

6    employees”). Further, attorneys may communicate with a party’s employee even if the information

7    provided by that employee will be adverse to the employer, and could be considered to be “a party-

8    opponent admission”:

9                       [W]e specifically note that an employee does not ‘speak for’ the
                        organization simply because his or her statement may be admissible
10                      as a party-opponent admission. Rather, the inquiry is whether the
                        employee can bind the organization with his or her statement. Also,
11
                        an employee for whom counsel has not been retained does not
12                      become a ‘represented party’ simply because his or her conduct may
                        be imputed to the organization . . . .
13
     Palmer, 59 P.3d at 1248. As the Palmer court further explained, Rule 4.2 does not prohibit an
14
     attorney from contacting a corporate employee when the “employee could make a statement
15
     concerning a matter within the scope of his or her employment, which would then be admissible
16
     under FRE 801(d)(2)(D) or a state equivalent.” Palmer, 59 P.3d at 1248-49 (Nev. 2002). The fact
17
     that testimony may be unhelpful to the employer does not matter: “[T]he purpose of [the rule] is
18
     to protect the attorney-client relationship, not to protect an organization from the discovery of
19
     adverse facts”. Id. at 1248; see also, Palmer v. Pioneer Inn Associates, Ltd., 338 F.3d 981, 988
20
     (9th Cir. 2003) (“The managing-speaking agent rule is not intended to shield [a company] from
21
     the effects of the ‘prejudicial facts’ in [an employee’s] possession.”). 3
22
              Rather, Rule 4.2 bars communication only with “those employees who have the legal
23
     authority to ‘bind’ the corporation in a legal evidentiary sense, i.e., those employees who have
24
     ‘speaking authority’ for the corporation.” Palmer, 59 P.3d at 1248 (responding to certified
25
     question from Ninth Circuit that, under Nevada law, the “managing-speaking agent test”
26

27
     3
       Inexplicably, to support its claim of a Rule 4.2 violation, Plaintiff cites the earlier Palmer district court decision that
28   the Ninth Circuit later reversed. See Plaintiff’s Motion at 10 (citing Palmer v. Pioneer Hotel & Casino, 19 F. Supp.
     2d 1157, 1165 (D. Nev. 1998)). Plaintiff’s Motion fails to note that reversal.


                                                                  8
         Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 9 of 33




1    determines which corporate employees are covered by Rule 4.2); see also Palmer v. Pioneer Inn

2    Associates, Ltd., 338 F.3d 981 (9th Cir. 2003) (conforming to response to certified question); Kelly

3    v. CSE Safeguard Insurance Co., 2:08-cv-00088-KJD-RJJ, 2009 WL 10692846 (D. Nev. Sept. 30,

4    2009) (describing test and declining to disqualify counsel); Nev. Formal Ethics Op. 27 (iss. Sept.

5    10, 2001; rev. and reiss. May 25, 2005 and Sept. 2019) (also describing same “managing-speaking

6    agent” test to be applied).

7            Plaintiff’s Motion and accompanying declarations fail to establish that Mr. Lyons has

8    “speaking authority,” or is a “managing-speaking agent,” 4 for Borgata on the subject of his

9    declaration, or indeed any aspect of this litigation. Plaintiff does not (and cannot) assert that Mr.

10   Lyons, as Vice President of “Relationship Marketing” has the authority to bind Plaintiff on the

11   employment/human resources-related question of whether an employee who is resigning from the

12   Borgata will be permitted to keep or has to return his company-issued phone. Indeed, in his most

13   recent declaration, filed by Plaintiff in support of its Emergency Motion, Lyons states that, in his

14   position, he has “authority over relationship marketing matters and casino matters” (ECF No. 49-

15   1 at ¶ 13). In fact, Plaintiff does not claim that Lyons has the authority to bind Borgata on the

16   matters addressed in his September 15 declaration (ECF No. 40-2). Plaintiff only asserts in a

17   conclusory and vague manner that Lyons is “a managing agent with authority over material facts

18   and matters in this case,” “one of three highest-ranking casino executives with responsibility for

19   Plaintiff’s relationships with its current and prospective casino customers” who has “authority to

20   bind Plaintiff as to those matters within realm of his position and duties”. Plaintiff’s Motion

21   at 2, 3, 6 (emphasis added).

22           Lyons admits he has no involvement in the litigation. He declares “[a]lthough I am familiar

23   with the fact that Borgata is in litigation with Callahan, I am not frequently involved in such matters

24   and I assumed that if she was contacting me, she had a right to do so.” ECF No. 49-1, Lyons Decl.

25   ¶ 5. His ignorance shows that he is both absent from any decision making in the case, but also that

26

27   4
      Interestingly, while the Nevada courts and the State Bar of Nevada have expressly held that the “managing-speaking
     agent” test is the standard for determining whether opposing counsel can communicate with an employee of another
28   party ex parte, Plaintiff’s Motion is completely devoid of any mention of Lyons being a “managing-speaking agent”
     of Borgata.


                                                             9
     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 10 of 33




1    he may not have been interviewed by Borgata’s counsel or given any instruction by Borgata’s

2    counsel on how to respond to communications regarding the case. Plaintiff submitted the

3    Declaration of Melonie Johnson in support of its Motion for TRO and it would have been

4    surprising if Borgata were able to make full and accurate representations about the meeting having

5    not interviewed all fact witnesses at the meeting. In light of this and Lyons’ own admission, Lyons’

6    status cannot be that of managing-speaking agent of Borgata.

7              Because Mr. Lyons is not a managing-speaking agent of Borgata, it was completely

8    appropriate and ethical for Ms. Buziak to contact him to investigate and try to confirm the accuracy

9    of certain of the key allegations (relating to a matter over which Mr. Lyons does not have

10   managing-speaking authority at Borgata) in this matter. Furthermore, Ms. Buziak only – and also

11   properly and ethically – sought factual, non-privileged information from Mr. Lyons about Ms.

12   Johnson’s statements to multiple Borgata employees. Mr. Lyons’ description of Ms. Johnson’s

13   statements is simply a fact subject to proof or disproof, exactly the type of evidence that the

14   managing-speaking agent test permits an attorney to collect from employees of a corporate party:

15   Palmer, 59 P.3d at 1248 (“It is not the purpose of the rule to protect a corporate party from the

16   revelation of prejudicial facts. Rather, the rule’s function is to preclude the interviewing of those

17   corporate employees who have the authority to bind the corporation.”) (emphasis in original)

18   (quoting Wright by Wright v. Group Health Hospital, 103 Wash.2d 192, 691 P.2d 564, 569 (Wash.

19   1984)).

20             Indeed, Palmer itself is directly on point.     That case also involved an attorney’s

21   communication with a corporate supervisor employed by an opponent who had witnessed a

22   conversation between another supervisor and the opposing party. Palmer, 59 P.3d at 1248. The

23   Ninth Circuit found that Rule 4.2 permitted the attorney’s communication, and declined to

24   disqualify or otherwise sanction the attorney. See Palmer, 338 F.3d at 988 (“we reverse the district

25   court’s grant of sanctions—both the exclusion of the affidavit and the imposition of monetary

26   sanctions”). Similarly, Ms. Buziak’s contact of Mr. Lyons was entirely appropriate under Rule 4.2.

27                       2. Ms. Buziak is permitted to conduct a factual investigation, including
                            contacting witnesses, to respond to Plaintiffs’ Complaint and Motion
28                          for Preliminary Injunction.


                                                      10
     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 11 of 33




1           Plaintiff also contends that any contact of Mr. Lyons (or presumably any witness, whether

2    a “managing-speaking agent” of Borgata or not) was improper premature discovery in violation of

3    Federal Rule of Civil Procedure. But Rule 26(d) limits only formal discovery; it allows parties to

4    interview witnesses and conduct informal investigations before a Rule 26(f) conference. See Rule

5    26 Adv. Comm. Note (1993) (Rule 26(d) “is revised to provide that formal discovery – as

6    distinguished from interviews of potential witnesses and other informal discovery – not

7    commence until the parties have met and conferred as required by subdivision (f)”); cf. Fed. R.

8    Civ. P. 26(a)(5) (identifying formal methods by which “[p]arties may obtain discovery”) (emphasis

9    added). In short, informal factual investigations are permitted – in fact, under Rule 11, required

10   for counsel to be assured they have confirmed a good faith basis for making factual assertion, or

11   advancing legal arguments, on behalf of their clients. Furthermore, in adopting the managing-

12   speaking agent test, courts in this jurisdiction have recognized the importance of allowing informal

13   investigation by attorneys. See Palmer, 59 P.3d at 1245. This is true in light of Rule 11 even pre-

14   litigation, let alone before a Rule 26(f) conference. Id. at 1240-41 (recognizing that adopting and

15   applying the narrower “managing-speaking agent” test “affords a reasonable opportunity for pre-

16   litigation investigation under Rule 11”); see also id. at 1248 (Rule 4.2 “should not protect the

17   organization at the expense of the justice system’s truth-finding function”).

18          Thus, both Rule 4.2 and the Rules of Civil Procedure encourage the type of investigation

19   engaged in by Defendants’ counsel. “[T]he rules of civil procedure, especially the discovery rules,

20   are designed to afford parties broad access to information, and informal interviews are a cost-

21   effective way of gathering facts, as opposed to more expensive depositions, which preserve facts.”

22   Palmer, 59 P.3d at 1243; Nev. Formal Ethics Op. 27 (iss. Sept. 10, 2001; rev. and reiss. May 25,

23   2005 and Sept. 2019) (“The approach of the Nevada Supreme Court in [Palmer] strikes a balance

24   allowing informal and inexpensive discovery while providing a represented party with the advice

25   and protection of counsel”).

26          The importance of such informal factual investigation is easily apparent in a case such as

27   this one, where Defendants have been required to respond on an expedited basis to Plaintiff’s

28   Motions for TRO and Preliminary Injunction, and they also need to prepare for the evidentiary


                                                     11
     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 12 of 33




1    hearing on Plaintiff’s motion all while Plaintiff refuses to participate in discovery.         Here,

2    Defendants conducted an entirely appropriate – and necessary – factual investigation in order to

3    be able to respond to and argue in opposition to Plaintiff’s Preliminary Injunction Motion. Ms.

4    Buziak’s communication with Mr. Lyons was a permissible means of investigating the relevant

5    facts in dispute in this matter.

6                B. Ms. Buziak’s Communications With Mr. Lyons Were in Keeping With Her
                    Ethical Obligations.
7
             Although Plaintiff implies that Ms. Buziak also acted improperly in how she communicated
8
     with Mr. Lyons, it fails to establish any actual misconduct. From her very first text communication
9
     with Mr. Lyons, Ms. Buziak identified herself as Mr. Callahan’s attorney. Buziak Decl. at ¶ 4.
10
     Plaintiff acknowledges in its Motion that Ms. Buziak truthfully identified herself and her role as
11
     Mr. Callahan’s attorney, that she asked if Lyons was represented by counsel, and that she
12
     straightforwardly “requested that he sign a declaration regarding “a conversation that took place
13
     with Melonie Johnson, Borgata’s President, regarding Callahan’s phone.” (ECF Nos. 48-49 at 4).
14
     Plaintiff further admits that Mr. Lyons elected to call Ms. Buziak back after she left a message for
15
     him, that he ended their first conversation when he wanted to, and that he called Ms. Buziak back
16
     a second time on his own initiative. Id. Plaintiff does not claim (because it cannot) that Ms. Buziak
17
     sought or obtained any privileged information in her conversation with Mr. Lyons. Id.
18
             Despite this, Plaintiff attempts to create a fire out of smoke, pointing to Ms. Buziak
19
     purportedly telling Mr. Lyons that “she needed the signed declaration as soon as possible,” that he
20
     was “uncomfortable” or felt “concern,” and a claim – which Ms. Buziak unequivocally disputes –
21
     that he would receive a subpoena if he declined to provide a Declaration. But none of this supports
22
     a claim of unethical conduct.
23
             First, as the Court is well aware, Defendant did have an urgent need to gather factual
24
     information “as soon as possible” – they have been under extreme pressure and time sensitivity to
25
     respond to Plaintiff’s Motion for Preliminary Injunction, and were due to file their opposition to
26
     the Motion for Preliminary Injunction that very night. Second, even if Mr. Lyons was
27
     “uncomfortable with the conversation” (ECF Nos. 48-49 at 4), Plaintiff offers no evidence that his
28


                                                      12
         Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 13 of 33




1    discomfort was caused by any wrongful conduct on Ms. Buziak’s part (rather than, perhaps, his

2    discomfort at providing truthful testimony that might harm his employer), much less that he even

3    communicated any such “discomfort” to her. Third, Plaintiff does not establish how Mr. Lyons’

4    purported “concern . . . that he was obligated to comply” was based on any misrepresentation or

5    misconduct by Ms. Buziak. For instance, Plaintiff does not claim – nor does Mr. Lyons in his

6    second declaration -- that Ms. Buziak told Lyons that he was required to provide a declaration or

7    any other information. As the allegations in the Motion recognize and the attached declaration

8    from Buziak confirms, at no time did Buziak tell Lyons that he was required to provide a

9    declaration, or to take any other action. Buziak Decl. at ¶¶ 7-8, 12. To the contrary, he provided

10   the declaration of his own volition. Plaintiff’s Motion instead claims that Lyons’ “concern” arose

11   from Ms. Buziak’s offer to facilitate delivery of the declaration – that offer cannot reasonably be

12   construed to be a statement or representation by Defendants’ counsel as to Lyons’ obligations.5

13            Finally, Plaintiff contends that Ms. Buziak told Mr. Lyons “that if he did not sign the

14   declaration, she would issue a subpoena to him.” To be clear, Ms. Buziak did not in fact make

15   such a statement, nor did she ever mention the word “subpoena” at any time in her conversations

16   with Mr. Lyons. Buziak Decl. at ¶ 27. However, even if she had, that statement would have been

17   a straightforward and truthful statement of intent to conduct discovery necessitated by Plaintiff’s

18   claims against the Defendants. It would not have been a false, coercive, or otherwise improper

19   statement. ECF Nos. 48-49 at 4; see also 9/16/20 Lyons Decl. (ECF No. 49-1) at ¶ 6 (“She advised

20   me that if I did not sign the declaration, that subpoenas may be involved”).

21            In sum, there was no coercion or harassment. Ms. Buziak complied with her obligations

22   under Rule 4.2, and under the Rules of Professional Conduct more generally, in all respects. 6

23
     5
24    According to Ms. Buziak, she and Mr. Lyons dismissed sending a courier as a crazy idea given the late hour of the
     evening and, instead, Mr. Lyons texted a photo of the signed declaration for filing. Buziak Decl. ¶¶ 24-25.
25   6
      Plaintiff cites Henry A. v. Willden, No. 2:10-cv-00528-RCJ-PAL, 2014 U.S. Dist. LEXIS 63129, at *48 (D. Nev.
     May 7, 2014) to support its request that Defendants’ lead counsel be disqualified. However, that case is easily
26   distinguishable. In Henry A., a lawyer allegedly approached a party’s employee and asked for information about the
     case “without identifying herself or her organization’s involvement in the case.” Other lawyers at the same
27   organization then used that information in the employee’s subsequent deposition. 2014 U.S. Dist. LEXIS 63129, at
     *46-47. The conduct was alleged to violate Rule 4.2 “and/or” Rule 4.3, and the case does not discuss the managing-
28   speaking agent test or which rule, if either, was violated. The court ordered an evidentiary hearing and noted that
     exclusion and disqualification would be appropriate “[i]f the allegations are true” without analyzing the allegations in
     more detail. 2014 U.S. Dist. LEXIS 63129, at *48. Plaintiff misleadingly – and incorrectly – describes the court’s

                                                               13
         Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 14 of 33




1                 C. Even if the Court were To Find a Violation of Rule 4.2, the Information
                     Obtained by Defendants’ in their Counsel’s Discussion with Lyons is of the
2                    Utmost Importance to the Case, Plaintiff has Not Been Prejudiced in Any Way,
                     and the Sanctions Requested by Plaintiff Should Not be Imposed.
3

4             Even if Plaintiff’s complaints with Ms. Buziak’s communications with Mr. Lyons were

5    well-founded (which they are not), the Court should nonetheless consider Mr. Lyons’ Declaration

6    and deny the Defendants’ Emergency Motion for Sanctions. As an initial matter, Plaintiff has not

7    established it would be prejudiced 7 in any way by allowing Mr. Lyons’ Declaration to be

8    considered. As noted above, Ms. Buziak did not discuss or obtain any privileged information

9    with/from Mr. Lyons, nor will any harm result from allowing the Declaration to be considered.

10            More significantly, the evidence contained in Mr. Lyons’ Declaration about Ms. Johnson’s

11   statements goes directly to key disputed issues in this case: the question of whether Mr. Callahan

12   reasonably believed he could keep his company-issued cell-phone and whether his retention of

13   that phone supports an inference of misuse of confidential information. Thus it is in the Court’s,

14   the parties’ and the public’s interest for this highly relevant evidence to be allowed, accepted and

15   considered by the Court in its determination of Plaintiff’s Motion for Preliminary Injunction. To

16   determine otherwise and to exclude such key evidence, or to grant Plaintiff’s alternative requested

17   relief to deny Defendants’ Emergency Motion for Expedited Discovery would permit Plaintiff to

18   continue its strategy to avoid having the actual, true facts come to light.

19            Plaintiff cannot have it both ways, taking whatever discovery it feels it needs and is entitled

20   to, yet denying Defendants the opportunity to take both formal and informal discovery on the same

21   facts and issues. Discovery is and must be a two-way street and the Court should not condone

22   Plaintiff’s efforts to deny Defendants their right to investigate the factual background of this

23   dispute and prepare for the hearing on Plaintiff’s Motion for Preliminary Injunction.

24
     holding in Henry A. as “concluding that an appropriate sanction for ex-parte contact with an opposing party was the
25   exclusion of any fruits of the violation, plus the disqualification of the attorneys who were involved in the contact.”
     Plaintiff’s Motion at 9-10.
26   7
       The Ninth Circuit has clearly delineated the line between evidence that is harmful to a party from evidence that is
27   prejudicial. In drawing the distinction, the Ninth Circuit has explained that “[p]rejudice does not mean that the
     [party]’s case is merely damaged, for the more probative the evidence is, the more damaging it is apt to be.” United
     States v. Bowen, 857 F.2d 1337, 1341 (9th Cir. 1988). Rather, prejudice arises when the evidence causes the
28
     factfinder to base “its decision on something other than the established facts and legal propositions in the case.” Id.
     (citing E. Cleary, McCormick on Evidence § 185 (3d ed. 1984)).

                                                               14
     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 15 of 33




1               D. Plaintiff’s Emergency Motion and its Accompanying Declarations Should Be
                   Stricken From the Record.
2
            Finally, the Court should strike the Emergency Motion and its Declarations for numerous
3
     reasons. First, contrary to Plaintiff’s position, this is not an “emergency.” Emergency motions are
4
     supposed to be rare and proceed in very limited circumstances. See, e.g. LR 7-4(b). The Court
5
     cautions against the use of emergency motions “because of the numerous problems they create for
6
     the opposing party and the court resolving them.” Cardoza v. Bloomin’ Brands, Inc., 141 F. Supp.
7
     3d 1137, 1140 (D. Nev. 2015) (citing In re Intermagnetics America, Inc., 101 B.R. 191, 193-194
8
     (C.D. Cal. 1989)). Accordingly, emergency motions are only proper when the movant can show
9
     (1) that it will be irreparably prejudiced if the Court resolves the motion pursuant to the normal
10
     briefing schedule and (2) that the movant is without fault in creating the crisis that requires
11
     emergency relief. Cardoza, 141 F. Supp. 3d at 1142 (citing Mission Power Eng’g Co. v.
12
     Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995)). Plaintiffs have made no such
13
     showing here about why the Court must decide this Motion – in which they seek extraordinary
14
     relief that will be extremely prejudicial to Defendants – on an emergency basis.
15
            Second, and more substantively, as set forth above, Plaintiff’s Motion misstates the
16
     applicable governing law, mischaracterizes the facts about Ms. Buziak’s communications with Mr.
17
     Lyons, and wastes judicial resources on an unfounded and unjustified sanctions motion designed
18
     to conceal or obfuscate the actual and highly relevant facts. Further, the Motion and its
19
     accompanying declarations contain scurrilous and untrue allegations regarding Ms. Buziak’s
20
     character, ethics and professionalism. Defendants respectfully submit that not only should the
21
     Court deny the Motion in its entirety, it should strike the Motion and its accompanying declarations
22
     from the Court’s files and the public record.
23
            Due to inflammatory and harassing nature of Plaintiff’s Sanctions Motion, Defendants also
24
     reserve their right to move for sanctions, including the attorney’s fees and costs they have been
25
     forced to incur in responding to this unjustified motion. See, e.g., Kelly v. CSE Safeguard
26
     Insurance Co., 2:08-cv-00088-KJD-RJJ, 2009 WL 10692846, at *3 (D. Nev. Sept. 30, 2009) (“The
27
     [disqualification] motion [] served no purpose other than to harass, unnecessarily delay, and to
28


                                                     15
     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 16 of 33




1    needlessly increase the cost of this litigation. Further, the motion wasted the time and resources

2    of the court. A frivolous motion to disqualify is intolerable. Sanctions may be appropriate under

3    28 U.S.C. §1927, Fed. R. Civ. P. 11, or the Court's inherent authority”).

4       IV.      CONCLUSION

5             For the foregoing reasons, Plaintiff’s Emergency Motions for Sanctions should be denied,
6    and its Motion and accompanying Declarations should be stricken from the Court’s records.
7
     DATED: September 18, 2020
8

9

10                                                    By: /s/ Kerry E. Kleiman
                                                      I. Scott Bogatz, Esq.
11                                                    Nevada Bar No. 3367
                                                      Kerry E. Kleiman, Esq.
12                                                    Nevada Bar No. 14071
                                                      REID RUBINSTEIN & BOGATZ
13                                                    300 South 4th Street, Suite 830
                                                      Las Vegas, Nevada 89101
14
                                                      Leigh Ann Buziak, Esq. (Pro Hac Vice)
15                                                    Charles S. Marion, Esq.
                                                      (Pro Hac Vice forthcoming)
16                                                    Jeremy N. Kolman, Esq. (Pro Hac Vice)
                                                      Michael A. Stoolman, Esq.(Pro Hac Vice)
17
                                                      BLANK ROME LLP
18                                                    One Logan Square
                                                      130 North 18th Street
19                                                    Philadelphia, PA 19103
20                                                    Attorneys for Defendants
                                                      AC Ocean Walk, LLC, Burke, and Callahan
21

22

23

24

25

26

27

28


                                                     16
     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 17 of 33




1                                     CERTIFICATE OF SERVICE

2            I hereby certify that on the 18th day of September, 2020 our office attempted to serve

3    a copy of the foregoing DEFENDANTS’ OPPOSITION TO PLAINTIFF’S

4    EMERGECNY MOTION FOR SANCTIONS upon each of the following parties via

5    CM/ECF electronic service:

6

7
                                              Paul T. Trimmer
8                                           Jackson Lewis P.C.
                                      300 S. Fourth Street, Ste. 900
9                                       Las Vegas, Nevada 89101
                                     Paul.trimmer@jacksonlewis.com
10

11                                          John M. Nolan III
                                           Jackson Lewis P.C.
12                                           Three Parkway
                                      1601 Cherry Street, Suite 1350
13                                       Philadelphia, PA 19102
                                   J.Michael.Nolan@jacksonlewis.com
14

15                                      Attorneys for Plaintiff
                                    Marina District Development
16                             Company, LLC d/b/a Borgata Hotel Casino
                                               & Spa
17

18
     Unfortunately, due to technological issues caused by maintenance to the CM/ECF system, the
19
     undersigned was unable to electronically file and serve the foregoing document. Accordingly,
20
     I certify that on the date listed above, I emailed a true and correct copy of the foregoing to the
21
     email addresses listed above and to the judicial clerk at David_Chavez@nvd.uscourts.gov per
22
     the Court’s instruction. I further certify that an identical copy of this Opposition will be filed
23
     via the Court’s CM/ECF system as soon as the undersigned is able to access it, which is
24
     expected to occur the morning of September 21, 2020.
25

26                                                               /s/ Kerry E. Kleiman
                                                           An employee of Reid Rubinstein Bogatz
27

28


                                                      17
          Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 18 of 33




 1   REID RUBINSTEIN & BOGATZ
     I. SCOTT BOGATZ, ESQ.
 2   Nevada Bar No. 3367
     KERRY E. KLEIMAN, ESQ.
 3   Nevada Bar No. 14071
     300 South 4th Street, Suite 830
 4   Las Vegas, Nevada 89101
     Telephone: (702) 776-7000
 5   Facsimile: (702) 776-7900
     sbogatz@rrblf.com
 6   kkleiman@rrblf.com
 7   BLANK ROME LLP
     LEIGH ANN BUZIAK, ESQ. (Pro Hac Vice)
 8   CHARLES S. MARION, ESQ. (Pro Hac Vice Forthcoming)
 9   JEREMY N. KOLMAN, ESQ. (Pro Hac Vice)
     MICHAEL A. STOOLMAN, ESQ. (Pro Hac Vice)
10   One Logan Square
     130 North 18th Street
11   Philadelphia, PA 19103
     Telephone: 215.569.5500
12   Facsimile: 215.569.5555
13   lbuziak@BlankRome.com
     cmarion@BlankRome.com
14   jkolman@BlankRome.com
     mstoolman@BlankRome.com
15
     Attorneys for Defendant
16   AC Ocean Walk, LLC, William Callahan, and
     Kelly Ashman Burke
17

18                           UNITED STATES DISTRICT COURT

19                                 DISTRICT OF NEVADA

20   MARINA DISTRICT DEVELOPMENT                 Case No. 2:20-cv-01592-GMN-BNW
     COMPANY, LLC d/b/a BORGATA
21   HOTEL CASINO & SPA,
                                                 DECLARATION OF LEIGH ANN
22   Plaintiff,                                  BUZIAK IN OPPOSITION TO
                                                 PLAINTIFF’S EMERGENCY MOTION
23   v.                                          FOR SANCTIONS [ECF NOS. 48, 49]

24   AC OCEAN WALK, LLC d/b/a OCEAN
     CASINO RESORT; WILLIAM
25   CALLAHAN; KELLY ASHMAN BURKE,

26   Defendants.

27

28
         Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 19 of 33




 1                     DECLARATION OF LEIGH ANN BUZIAK
         IN OPPOSITION TO PLAINTIFF’S EMERGENCY MOTION FOR SANCTIONS
 2
     I, Leigh Ann Buziak, declare as follows:
 3
               1.   I make this declaration in Opposition to Plaintiff’s Emergency Motion for
 4
       Sanctions.
 5
               2.   I am partner at the law firm of Blank Rome LLP, and I am lead counsel for
 6
        Defendants AC Ocean Walk, LLC d/b/a Ocean Casino Resort (“Ocean”), William Callahan,
 7
        and Kelly Ashman Burke. I have intimate knowledge of the facts, legal theories, briefing, and
 8
        the attorney-client privileged conversations that inform my decision-making in this case.
 9
               3.   At 9:07 PM EST, on September 15, 2020, the evening Defendants were required to
10
        file their opposition to Plaintiff’s motion for preliminary injunction, I called Jason Lyons but
11
        did not initially reach him by phone. A true and correct copy of my phone log with Mr. Lyons
12
        cell phone number is attached as Exhibit A.
13
               4.   I followed up with a text message to Mr. Lyons at 9:08 PM stating “Hi Jason—this
14
        is Leigh Ann Buziak. I’m Bill Callahan’s lawyer. Could you give me a quick call? Many
15
        thanks.” A true and correct copy of the text message is attached as Exhibit B.
16
               5.   At 9:12 PM, Mr. Lyons called me back. Our initial conversation lasted a little over
17
        two minutes. Ex. A.
18
               6.   Before discussing anything substantive, I explained my role in the case and warned
19
        him that, because I represented Mr. Callahan, our conversation was not privileged.
20
               7.   I told Mr. Lyons that, if his employer asked him about the conversation we were
21
        having, he would have to answer those questions fully and truthfully. I told him he would have
22
        to tell his employer everything he could recall about the conversation we were currently having.
23
               8.   I cautioned him that, if he gave a declaration, he may face consequences from the
24
        Borgata. I told Mr. Lyons that he needed to make his own personal decision about whether to
25
        provide a declaration. I told him that I was not his lawyer, but as just another human being, he
26
        should consider the impact of the decision on his own family and livelihood, and not just
27
        helping Bill Callahan.
28
     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 20 of 33




 1          9.   I told Mr. Lyons that we planned to file the brief later that evening and that I could

 2   help him prepare the declaration if he wanted to do so.

 3          10. I asked Mr. Lyons if he was represented by counsel to which he responded, “should

 4   I be?” I told him maybe he should, but I asked him again directly if he actually was represented

 5   by a lawyer to make sure. He told me he was not. I told him, again, that I could not advise him,

 6   but it might be smart to get a lawyer given the situation he was placing himself into.

 7          11. Mr. Lyons told me that he would call me back in twenty minutes.

 8          12. I told him that he did not need to call me back in twenty minutes, and that I

 9   understood this was a big decision, which he should not rush. I told him he did not even need

10   to call me back that night, that he could call any time, but that I would be at my desk finishing

11   up the filing.

12          13. I did not expect Mr. Lyons to call me back.

13          14. I have been involved in numerous cases where clients suggest that third-party

14   witnesses will be willing to give declarations to support their cases. There have been many

15   occasions where I have proceeded to help put together declarations and the third party is ready

16   to sign. At the last minute, the third party has second thoughts. It is natural. When a third-party

17   witness is faced with the final decision to sign a statement under penalty of perjury and involve

18   themselves in contentious litigation, it is a big decision. It is an even bigger decision to testify

19   against your employer to tell the truth.

20          15. At 9:27 PM, Mr. Lyons called me back and we discussed (1) what Melonie Johnson

21   said about Bill Callahan’s phone at the meeting and (2) whether he could recall personally

22   telling Bill Callahan what had occurred at the meeting with Melonie Johnson. Ex. A.

23          16. I listened to Mr. Lyons tell his recollection of the meeting and edited the declaration

24   to conform with Mr. Lyons’ statements.

25          17. I asked Mr. Lyons if he told Bill Callahan personally about what Melonie Johnson

26   said at the meeting. He could not specifically recall, and decided that he did not want to put

27   anything about such a conversation in the declaration since his recollection was not completely

28
     Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 21 of 33




 1   clear.

 2            18. I read and re-read the text of the declaration to him several times until he was

 3   comfortable that it was true and correct. I told him that the language needed to be 100% true

 4   and correct and that he would be signing under penalty of perjury. I explained that it was likely

 5   he was going to be asked to testify about the statement in these proceedings under oath and he

 6   needed to understand that.

 7            19. That conversation lasted 7 minutes and 37 seconds. Ex. A.

 8            20. At 9:44 PM, ten minutes after our second conversation had ended, Mr. Lyons texted

 9   my cell phone: “Not received yet.” Ex. B.

10            21. At 9:45 PM, I emailed the declaration to Mr. Lyons. A true and correct copy of the

11   email is attached as Exhibit C.

12            22. My email made clear that the declaration would be filed with Court and stated

13   “Good evening Jason: please see attached and note that the phone numbers will be redacted in

14   public filings and will not be published.” Id. The non-hearsay evidence of Mr. Lyons’ phone

15   number would show that Mr. Callahan called Mr. Lyons immediately after speaking with one

16   of the Borgata’s customers at issue to tell Mr. Lyons that the customer was coming to the

17   Borgata.

18            23. Mr. Lyons’ declaration was a critical piece of evidence to put before the Court in

19   Defendants’ opposition to Plaintiff’s motion for preliminary injunction for all of the reasons

20   explained in that brief.

21            24. Even though the hour was late when I received the declaration, I thought there

22   might still be time to file it with the Court before the deadline instead of a supplemental filing

23   the day after. I briefly raised the idea of having a courier pick up Mr. Lyons’ signed declaration.

24   We quickly dismissed that idea due to the late hour. I recall saying something to Mr. Lyons

25   like, what am I thinking, that would be crazy. Instead, I asked Mr. Lyons if he could send me

26   a photograph of the signed declaration.

27            25. At 9:56 PM, Mr. Lyons texted me a photograph of the signature page and asked

28
         Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 22 of 33




 1      “Sufficient?” Ex. B.

 2               26. At 9:58 PM. Mr. Lyons sent me an email stating “Sent photo to your phone!” A

 3      true and correct copy of the email is attached as Exhibit D.

 4               27. I did not tell Mr. Lyons that he would be “subpoenaed” if he did not provide a

 5      declaration. I did not use the word “subpoena” during our conversations. It would be contrary

 6      to my practice, principles, morals and personal ethics – let alone the Rules of Professional

 7      Conduct, the Federal Rules of Civil Procedure, or the Local Rules of this Court – to ever

 8      threaten someone in as precarious a position as Mr. Lyons is in with a subpoena.

 9               28. I was seeking the truth, and allowing a fact witness the opportunity to tell the truth,

10      when perhaps his employer did not want him to because it was not in the employer’s interest

11      for him to do so.

12               29. Mr. Lyons seemed nervous in the first conversation that we had, and, as mentioned,

13      I did not expect him to call me back. When he returned my call, he sounded resolved that he

14      wanted to proceed and stayed on the phone while I edited the declaration. At no time did he

15      seem at all uncomfortable and expressed no concerns, other than that telling the truth might

16      cost him his job. Based on our conversation, my testing of the specific language of the

17      declaration with Mr. Lyons, the time he took to consider our initial conversation and still call

18      me back, and the fact that he did not want to state a fact that he could not completely remember,

19      I believed that Mr. Lyons was telling the truth and the declaration needed to be filed with the

20      Court.

21

22          I declare under penalty of perjury under the laws of the United States that the foregoing is

23   true and correct.

24                                                           /s/ Leigh Ann Buziak
        Dated: September 18, 2020                             LEIGH ANN BUZIAK
25

26

27

28
Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 23 of 33




                Exhibit A

              Phone Log
Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 24 of 33
Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 25 of 33
Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 26 of 33




                Exhibit B

        Text Messages
Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 27 of 33
Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 28 of 33




              Exhibit C

 Email from Leigh
   Ann Buziak
            Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 29 of 33




From:               Buziak, Leigh Ann
Sent:               Tuesday, September 15, 2020 9:45 PM
To:                 jlyons131@comcast.net
Subject:            Borgata v. Ocean - Declaration of Jason Lyons
Attachments:        (123834756)_(1)_Borgata v. Ocean - Declaration of Jason Lyons.DOCX


Good evening Jason: please see attached and note that the phone numbers will be redacted in public filings and will not
be published.


Leigh Ann Buziak | BLANKROME
One Logan Square | 130 North 18th Street | Philadelphia, PA 19103
O: 215.569.5386 | M: 267.973.8945 | lbuziak@blankrome.com
BLANK ROME Coronavirus/Covid‐19 Task Force Page




                                                           1
            Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 30 of 33




 1     REID RUBINSTEIN & BOGATZ
       I. SCOTT BOGATZ, ESQ.
 2     Nevada Bar No. 3367
       KERRY E. KLEIMAN, ESQ.
 3     Nevada Bar No. 14071
       300 South 4th Street, Suite 830
 4     Las Vegas, Nevada 89101
       Telephone: (702) 776-7000
 5     Facsimile: (702) 776-7900
       sbogatz@rrblf.com
 6     kkleiman@rrblf.com

 7     BLANK ROME LLP
       LEIGH ANN BUZIAK, ESQ. (Pro Hac Vice forthcoming)
 8     JEREMY N. KOLMAN, ESQ. (Pro Hac Vice forthcoming)
       One Logan Square
 9
       130 North 18th Street
10     Philadelphia, PA 19103
       Telephone: 215.569.5500
11     Facsimile: 215.569.5555
       Email: lbuziak@BlankRome.com
12     Email: jkolman@BlankRome.com
13
       Attorneys for Defendant
14     AC Ocean Walk, LLC, William Callahan, and
       Kelly Ashman Burke
15

16
                                 UNITED STATES DISTRICT COURT
17
                                     DISTRICT OF NEVADA
18

19     MARINA DISTRICT DEVELOPMENT                 Case No. 2:20-cv-01592-GMN-BNW
       COMPANY, LLC d/b/a BORGATA
20     HOTEL CASINO & SPA,
                                                   DECLARATION OF JASON LYONS
21     Plaintiff,
22     v.
23     AC OCEAN WALK, LLC d/b/a OCEAN
       CASINO RESORT; WILLIAM
24     CALLAHAN; KELLY ASHMAN BURKE,
25     Defendants.
26

27

28
     153083.00201/123834756v.1
          Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 31 of 33




 1

 2                                 DECLARATION OF JASON LYONS

 3   I, Jason Lyons, declare as follows:
 4                1.   My name is Jason Lyons. I am the Vice President of Relationship Marketing for

 5      the Borgata.
 6
                  2.   I was in a meeting on Monday, July 13, 2020 with Kelly Burke, Hugh Turner, Tim
 7
        Stafford, and the President and Chief Operating Officer, Melonie Johnson.
 8
                  3.   At that meeting, Kelly Burke specifically asked Melonie Johnson what we should
 9
        do about Bill Callahan’s phone and calls because he had resigned. Melonie Johnson’s response
10

11      was, after so many years at the Borgata, Bill could keep his phone.

12                4.   My cell phone number is 609-970-        and my work phone number is 609-317-
13            .
14
             I declare under penalty of perjury under the laws of the United States that the foregoing is
15
     true and correct.
16

17

18       Dated: September 15, 2020                                JASON LYONS
19

20

21

22

23

24

25

26

27

28
     153083.00201/123834756v.1
Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 32 of 33




                Exhibit D

            Email from
            Jason Lyons
            Case 2:20-cv-01592-GMN-BNW Document 57 Filed 09/21/20 Page 33 of 33




From:               Jason L. <jlyons131@comcast.net>
Sent:               Tuesday, September 15, 2020 9:58 PM
To:                 Buziak, Leigh Ann
Subject:            Re: Borgata v. Ocean - Declaration of Jason Lyons



Sent photo to your phone!
       On 09/15/2020 9:45 PM Buziak, Leigh Ann <lbuziak@blankrome.com> wrote:



       Good evening Jason: please see attached and note that the phone numbers will be redacted in public
       filings and will not be published.




       Leigh Ann Buziak | BLANKROME
       One Logan Square | 130 North 18th Street | Philadelphia, PA 19103
       O: 215.569.5386 | M: 267.973.8945 | lbuziak@blankrome.com
       BLANK ROME Coronavirus/Covid‐19 Task Force Page




       *************************************************************************************
       *******************

       This message and any attachments may contain confidential or privileged information and are only for
       the use of the intended recipient of this message. If you are not the intended recipient, please notify the
       Blank Rome LLP or Blank Rome Government Relations LLC sender by return email, and delete or destroy
       this and all copies of this message and all attachments. Any unauthorized disclosure, use, distribution, or
       reproduction of this message or any attachments is prohibited and may be unlawful.

       *************************************************************************************
       *******************




                                                            1
